In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                             ____________________
                                NO. 09-17-00383-CR
                             _______________________

                            DECOBI MILES, Appellant

                                        V.

                          THE STATE OF TEXAS, Appellee


                    On Appeal from the 252nd District Court
                           Jefferson County, Texas
                          Trial Cause No. 16-26366


                            MEMORANDUM OPINION

      A jury found Decobi Miles guilty of aggravated assault on a public servant

and assessed Miles’s punishment at eighteen years of confinement. See Tex. Penal

Code Ann. § 22.02(a)(2), (b)(2) (West 2011). In one appellate issue, Miles

challenges the sufficiency of the evidence supporting his conviction. We affirm the

trial court’s judgment.




                                        1
                                   The Indictment

      A grand jury indicted Miles for aggravated assault on a public servant,

alleging that:

      . . . Decobi Miles, hereafter styled the Defendant, on or about the 6th
      day of November, two thousand and sixteen, . . . did then and there
      intentionally and knowingly threaten imminent bodily injury to Chris
      Robin, hereafter styled the Complainant, a public servant, in the lawful
      discharge of an official duty, to wit: law enforcement, knowing and
      having been informed at the time that the Complainant was a public
      servant, with the use of a deadly weapon, namely, an automobile, that
      in the manner of its use and intended use is capable of causing serious
      bodily injury and death[.]

                                  Evidence at Trial

      Officer Chris Robin with the Groves Police Department testified that he was

on patrol on November 6, 2016, in Groves when he witnessed a vehicle speeding.

Officer Robin engaged his emergency lights and initiated a traffic stop, and the

vehicle pulled into a parking spot at the entrance of a gas station. According to

Officer Robin, when he approached the vehicle he observed the driver and two

passengers. Officer Robin testified that the driver provided his name and date of

birth. Officer Robin identified Miles as the driver.

      According to Officer Robin, Miles did not have a driver’s license and one of

the passengers had bandages over his head. Officer Robin testified that the vehicle’s

occupants had noted that the passenger with the bandages had been shot recently and

                                          2
had just been released from the hospital. According to Officer Robin, because

dispatch informed him that Miles had three traffic warrants out of Port Arthur, he

was required to arrest Miles. Officer Robin testified that he and Officer Rudy

Guerrero, who had arrived to assist Officer Robin, approached the vehicle. Officer

Robin testified that he approached from the driver’s side and Officer Guerrero

approached from the passenger side. According to Officer Robin, he asked Miles to

get out of the vehicle. In response, Miles continued to ask if he was going to jail, and

Officer Robin explained to Miles that he wanted to talk to him about the traffic stop

and go over the citation information. Officer Robin testified that he was trying to get

Miles out of the car without incident so that he could arrest Miles.

      Officer Robin testified that as he approached the vehicle a second time, Miles

became upset and Officer Robin made requests for Miles to get out of the car and

step to the back, and Officer Robin then told Miles that he was going to jail.

According to Officer Robin, Miles rolled the window up and reversed his vehicle

with the steering wheel turned all the way clockwise, which resulted in Officer Robin

having to move backwards, nearly wedging Officer Robin between the vehicle and

his patrol car that was behind Miles’s vehicle. Officer Robin testified that while this

was occurring he saw the distance between himself and his patrol car “closing

extremely fast[,]” and he was in fear of suffering serious bodily injury because he

                                           3
“thought a portion of [his] body, if not [his] whole entire bottom half, was going to

be crushed between the two vehicles.” Officer Robin testified that although he was

able to get out of the way uninjured, Miles’s vehicle continued in reverse and struck

the front of Officer Robin’s patrol car and then a pole by a gas pump. According to

Officer Robin, Miles then put the vehicle in drive and drove between Officer Robin’s

and Officer Guerrero’s patrol cars, clipping the back right side bumper or fender area

of Officer Robin’s patrol car. Officer Robin testified that he and Officer Guerrero

drew their weapons as Miles left the scene, but the officers did not use their weapons

because of the other passengers in Miles’s vehicle, the location of the gas station,

and the repositioning of other officers.

      Officer Robin testified that the three officers each pursued Miles in their patrol

vehicles, but Miles was able to escape their pursuit. A video recording of the stop

from Officer Robin’s patrol car equipment and photographs of the damage to Officer

Robin’s patrol car were admitted into evidence and published to the jury.

      Officer Robin agreed that an automobile is a deadly weapon, that at the time

of the incident he was in fear for his life, and that from where he was standing he

could have been injured or killed if he had not gotten out of the way. On cross-

examination, Officer Robin acknowledged that Miles’s vehicle did not hit him and



                                           4
that, although it was apparent Miles was trying to flee the area, Officer Robin did

not know if Miles was trying to hit him.

      Officer Aaron Tabor with the Groves Police Department testified that he was

on patrol the same night and arrived at the traffic stop as Officer Robin was telling

the driver to get out of the car. According to Officer Tabor, a vehicle can be used as

a deadly weapon, and after he observed the driver place the car in reverse and “nearly

strike an officer and hit a patrol unit,” Officer Tabor drew his weapon. Officer Tabor

testified that he believed when Miles was driving in reverse that Officer Robin was

going to “get smashed between two cars.” Officer Tabor testified that during the

pursuit, Miles was driving “probably about a hundred miles an hour[]” in an area

where the speed limit was forty-five miles per hour and that Miles escaped the

pursuit as officers were having to slow down through intersections. A video

recording of the incident from Officer Tabor’s patrol car was admitted into evidence

and published to the jury.

      Officer Rudy Guerrero with the Groves Police Department testified that he

was working patrol and assisted Officer Robin as back-up after Robin made the

traffic stop and determined the driver had outstanding warrants. According to Officer

Guerrero, as Officer Robin was asking the driver to exit the vehicle, Officer Guerrero

approached the passenger door to watch the passengers and the back door was

                                           5
opened. The back passenger had a bandage on his head and informed Officer

Guerrero that he had been shot the day before. Officer Guerrero testified that Miles

kept asking if he was going to jail and finally he told Miles, “[y]es,” and then Officer

Robin told him, “Yes.” Officer Guerrero testified that Miles then put the car in

reverse, started backing up, and Officer Guerrero had to get out [of] the way because

he was standing “in the door jam[.]” Officer Guerrero testified that Miles saw the

officers surrounding the car, and that Miles turned around and looked at him before

putting the car in reverse. Officer Guerrero agreed that at the time he was in fear of

serious bodily injury or death and that Officer Robin almost got his leg trapped

between the patrol vehicle and the bumper of his car. According to Officer Guerrero,

the backseat passenger jumped out of the vehicle as Miles backed up. Officer

Guerrero joined in pursuing Miles but eventually lost sight of him. According to

Officer Guerrero, none of the officers were injured during the incident. On cross-

examination, Officer Guerrero testified that Miles intended to get away, but Officer

Guerrero agreed that he did not know whether Miles intentionally tried to run over

him. A video recording from Officer Guerrero’s vehicle equipment was admitted

and published to the jury.




                                           6
                                Standard of Review

      When evaluating the sufficiency of the evidence, we view the evidence in the

light most favorable to the verdict to determine whether any rational trier of fact

could have found the essential elements of the offense beyond a reasonable doubt.

Jackson v. Virginia, 443 U.S. 307, 319 (1979); Temple v. State, 390 S.W.3d 341,

360 (Tex. Crim. App. 2013). “The jury is the sole judge of credibility and weight to

be attached to the testimony of witnesses.” Temple, 390 S.W.3d at 360; see also

Sharp v. State, 707 S.W.2d 611, 614 (Tex. Crim. App. 1986) (citing Esquivel v.

State, 506 S.W.2d 613, 615 (Tex. Crim. App. 1974)); Johnson v. State, 673 S.W.2d
190, 196 (Tex. Crim. App. 1984) (“A jury, sitting as the trier of facts, may accept or

reject any or all of the testimony adduced.”) (citing Ables v. State, 519 S.W.2d 464,

465 (Tex. Crim. App. 1975); Esquivel, 506 S.W.2d at 615)). We give full deference

to the jury’s responsibility to fairly resolve conflicts in the testimony, to weigh

evidence, and to draw reasonable inferences from basic facts to ultimate facts.

Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). We may not substitute

our judgment for that of the factfinder concerning the weight and credibility of the

evidence. See King v. State, 29 S.W.3d 556, 562 (Tex. Crim. App. 2000). When

faced with conflicting evidence, we presume the trier of fact resolved conflicts in



                                          7
favor of the prevailing party. See Turro v. State, 867 S.W.2d 43, 47 (Tex. Crim. App.

1993).

      A person commits the first-degree felony offense of aggravated assault on a

public servant if he (1) intentionally or knowingly threatens imminent bodily injury,

(2) to a person he knows is a public servant, (3) while the public servant is lawfully

discharging an official duty, and (4) uses or exhibits a deadly weapon during the

assault. Tex. Penal Code Ann. §§ 22.01(a)(2), 22.02(a)(2), (b)(2) (West 2011 &

Supp. 2018). A person acts intentionally “with respect to the nature of his conduct

or to a result of his conduct when it is his conscious objective or desire to engage in

the conduct or cause the result.” Id. § 6.03(a) (West 2011). A person acts knowingly

“with respect to the nature of his conduct or to circumstances surrounding his

conduct when he is aware of the nature of his conduct or that the circumstances

exist[,]” or if he “is aware that his conduct is reasonably certain to cause the result.”

Id. § 6.03(b). Intent or knowledge is a fact question to be determined from the totality

of the circumstances. Smith v. State, 965 S.W.2d 509, 518 (Tex. Crim. App. 1998);

Dobbins v. State, 228 S.W.3d 761, 764 (Tex. App.—Houston [14th Dist.] 2007, pet.

dism’d). The jury may infer intent from circumstantial evidence, including the

defendant’s acts, words, or conduct. Guevara v. State, 152 S.W.3d 45, 49-50 (Tex.

Crim. App. 2004); Hart v. State, 89 S.W.3d 61, 64 (Tex. Crim. App. 2002).

                                           8
                            Sufficiency of the Evidence

      On appeal, Miles does not challenge the allegations that Officer Robin was a

public servant lawfully discharging an official duty or that Miles was using or

exhibiting a deadly weapon during the assault. Instead, he argues that, although the

evidence supports a finding that his conduct was reckless, the evidence does not

support a finding that he committed the offense intentionally and knowingly as

alleged in the indictment. Miles bases his argument on Officer Robin’s testimony

that he could not say what Miles intended to do and Officer Guerrero’s testimony

that Miles intended to get away and was reckless in doing so.

      Officer Robin’s testimony that he could not say what Miles intended to do and

Officer Guerrero’s testimony that Miles intended to get away and was reckless in

doing so does not preclude a determination that, in attempting to flee, Miles also

intentionally or knowingly threatened Officer Robin with bodily injury. The jury

heard Officer Robin’s testimony that he had approached Miles on the driver’s side,

that Robin was speaking to Miles who was distraught when he learned he would be

going to jail, that prior to fleeing Miles reversed his vehicle with the steering wheel

turned all the way clockwise, and that Officer Robin was nearly pinned between his

patrol car and the vehicle. The jury also heard Officer Guerrero’s testimony that

Miles saw the officers before putting his vehicle in reverse and before nearly

                                          9
trapping Officer Robin between the patrol car and the vehicle. The jury also viewed

multiple videos of the incident from the officers’ patrol vehicles. Based on this

evidence, a rational jury could have believed that Miles knew that his actions were

reasonably certain to threaten Officer Robin with bodily injury or that his conscious

desire was to threaten Officer Robin with bodily injury. Viewing the evidence in the

light most favorable to the verdict, we conclude a rational jury could have found that

Miles intentionally or knowingly threatened Officer Robin with bodily injury. See

Dobbins, 228 S.W.3d at 765 (In rejecting the defendant’s contention that the

evidence showed at most an intent to leave the scene and his recklessness, the

Fourteenth Court of Appeals concluded that the evidence supported the finding that

the defendant saw the officer in front of the vehicle and intentionally or knowingly

drove the vehicle into the officer.); Sneed v. State, 803 S.W.2d 833, 837 (Tex.

App.—Dallas 1991, pet. ref’d) (In rejecting the defendant’s contention that he did

not intend to injure the officers but only intended to escape and finding the evidence

sufficient to support a finding that the defendant knowingly injured the officers, the

Dallas Court of Appeals noted that “[k]nowledge of the probable result is sufficient.

If [the defendant] intended only to escape but was aware that flooring the accelerator

while [the officers] leaned inside the [vehicle] was reasonably certain to cause them

bodily injury, the offense was complete.”). We conclude that the evidence is

                                         10
sufficient to support a finding that Miles committed the offense of aggravated assault

of a public servant with a deadly weapon. Miles’s issue is overruled. We affirm the

trial court’s judgment.

      AFFIRMED.



                                                    _________________________
                                                       LEANNE JOHNSON
                                                             Justice


Submitted on October 26, 2018
Opinion Delivered December 5, 2018
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                         11